Title: From John Adams to Isaiah L. Green, 9 December 1808
From: Adams, John
To: Green, Isaiah L.



Sir
Quincy Decr. 9. 1808

I received, yesterday, from the Post Office, under your franc, the nervous Reply of Nine of our Representatives to the certain resolutions. Having read it with pleasure I thank you for your politeness in Sending it to me. while it treats our Legislature with all the respect it deserves, it is written with as much candor and moderation as perspicuity and Energy. The Facts are fairly stated, and the conclusions  are so urgent, that I know of but one Answer that your Antagonists can give, and that is “Repeal the Embargo, let us arm our Ships give us letters of Mark, and We will Seek our fortune and fight our Way, in the Mean time build frigates as fast as you can to protect and assist Us and we will chearfully pay Coach Rates, Stamp Duties Land Taxes and bear all other Burthens the War may produce.”
If I had not known, by fifty years Experience, the enormous Gullet of Party, I should Scarcely have believed that a Majority of five hundred wise Men of the East, could have Swallowed Such large lumps, as that “in the Embargo Laws only We are to look for the cause of the public distress” and that in their repeal We may look “for permanent relief.”
But in a Letter intended only to thank you for your Civility I am not about to trouble you with political discussions of which I presume you have enough and to Spare.
I am Sir respectfully your most /  humble Servt.

J. Adams